         Case 1:19-cv-07131-ALC Document 6 Filed 08/02/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDREA TANTAROS,

             Petitioner,                             Case No. 1:19-cv-07131-ALC-RWL
      -against-

FOX NEWS NETWORK, LLC., THE ESTATE                   NOTICE OF APPEARANCE
OF ROGER AILES, WILLIAM SHINE,
SUZANNE SCOTT, DIANNE BRANDI, and
IRENA BRIGANTI,

             Respondents.


TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

      PLEASE TAKE NOTICE that Marion Bachrach, Of Counsel at Thompson & Knight

LLP and admitted to practice in this Court, enters an appearance as counsel for respondent

William Shine in the above-captioned action.

Dated: August 2, 2019
       New York, New York
                                                   Respectfully submitted,


                                                   /s/ Marion Bachrach
                                                       Marion Bachrach

                                                   THOMPSON & KNIGHT LLP
                                                   900 Third Avenue, 20th Floor
                                                   New York, New York 10022
                                                   Tel: (212) 751-3341
                                                   Fax: (214) 880-3145
                                                   Email: marion.bachrach@tklaw.com
          Case 1:19-cv-07131-ALC Document 6 Filed 08/02/19 Page 2 of 3



                                CERTIFICATE OF SERVICE

       I, John M Doherty, Esq., certify that I hereby certify that on the 2nd day of August, 2019,
I caused the attached Notice of Appearance to be served on the parties listed below via First-
Class U.S. Mail and via electronic mail:

Mail and via electronic mail:

Jonathan Askin
50 Joralemon Street
Brooklyn, NY 11201-3700
Phone: 718-780-0622
Email: jonathan.askin@brooklaw.edu

Bruce Fein
Fein & DelValle, PLLC
300 New Jersey Ave. NW
Washington, DC 20001
Phone: 202-465-8727
Email: bruce@feinpoints.com

Attorneys for Petitioner

Matthew W. Lampe
Kristina A. Yost
JONES DAY
250 Vesey Street
New York, New York 10281
Tel: 212.326.3939
Fax: 212.755.7306
mwlampe@jonesday.com
kyost@JonesDay.com

Attorneys for Respondents Fox News Network,
LLC, Suzanne Scott, Dianne Brandi, and
Irena Briganti.

Peter E. Calamari
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor,
New York, New York 10010
Phone: 212-849-7171
Email: petercalamari@quinnemanuel.com

Attorney for Respondent Estate of Roger Ailes



                                                2
       Case 1:19-cv-07131-ALC Document 6 Filed 08/02/19 Page 3 of 3



Dated: August 2, 2019
       New York, New York
                                        Respectfully submitted,


                                        /s/ John M. Doherty
                                           John M. Doherty

                                        THOMPSON & KNIGHT LLP
                                        900 Third Avenue, 20th Floor
                                        New York, New York 10022
                                        Tel: (212) 751-3001
                                        Fax: (214) 880-3145
                                        Email: jack.doherty@tklaw.com




                                    3
